DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I and vinylpyrrolidone, claims 1-5 and 8-9  in the reply filed on  1 October 2021  is acknowledged.  
For the species restriction, the traversal is persuasive and the restriction requirement among the various species of the polymer repeat unit has been withdrawn.
For the restriction between Group I and II, the traversal is based on the newly amended claims therefore not applicable to the restriction requirement. The requirement is still deemed proper and is therefore made FINAL.
Claims 10-14  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5 and  8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US2002/0010101A1 (Pakulski).
Regarding claims 1-4, Pakulski teaches a composition comprises a mixture of polyglycolpolyamine gas hydrate inhibitors and polymeric gas hydrate inhibitors ([0037]), wherein the polymeric gas hydrate inhibitor comprises  homopolymers and copolymers of monomers such as N-vinyl-N-alkyl amides and N-vinyl lactams (0028]), exemplified as a general structure :

    PNG
    media_image1.png
    212
    462
    media_image1.png
    Greyscale


where n ranges from one to three, which meets the monomer of vinylpyrrolidone when n is 1, or vinylcaprolactam when in is 3 ([0029]),  which meets the claimed polymer.
Pakulski teaches the polyglycopolyamines are represented by the following structure ([0036]-[0037]):

    PNG
    media_image2.png
    44
    303
    media_image2.png
    Greyscale

wherein R7  , R’ and R’’  are H or CH3 and n is 1 to 99, which encompasses  the claimed formula (I) and one of ordinary skill would envisage the claimed polyether amine with two secondary amine functional group,  for example,  when R7  and one of R’ is CH3,  the structure of the polyglycopolyamine  will be:
CH3HNCHR’’CH2(OCH2CHR”)nNHCH3

Regarding claims 5 and 8, Pakulski teaches that the gas hydrate inhibitors can vary over a wide range  which  can be easily determined,  and generally, the gas inhibitor maybe present in an amount of from 0.01 wt. % to about 5 wt. % ([0040]), thus either polymeric inhibitor or polyglycolpolyamine inhibitor is present in an amount less than 5 wt.%, which overlaps with the claimed amount.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the polymeric inhibitor or  the polyglycolpolyamine inhibitor at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 9, Pakulski teaches the alternative embodiment thus meets the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susannah Chung can be reached on 571-2726098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766